

116 HR 7915 IH: Protecting America through Information Sharing Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7915IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. McCaul (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to design and establish a pilot program to facilitate voluntary information sharing between State, local, and regional fusion centers and certain technology companies related to threats of imminent violence, and for other purposes.1.Short titleThis bill can be referred to as the Protecting America through Information Sharing Act.2.Establishment of pilot program to respond to threats of imminent violence(a)Establishment of pilot programNot later than one year after enactment of this Act, the Secretary of Homeland Security, in consultation with the program manager of the information sharing environment defined in section 1016(a)(3) of the Intelligence Reform and Terrorism Prevention Act of 2004, the Attorney General, the Privacy Officer of the Department of Homeland Security, the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, the Office of the General Counsel of the Department of Homeland Security, and the Privacy and Civil Liberties Oversight Board, and other relevant agency heads, shall establish a pilot program to facilitate the voluntary sharing of information by social networking website companies regarding threats of imminent violence (hereinafter in this Act referred to as threats) posted on such websites. (b)PrinciplesPrior to establishing the pilot program, the Secretary shall consult with the entities described in subsection (a), social networking website companies, and civil liberty and privacy groups within 90 days of enactments to establish a policy framework to guide the activities of the pilot program. The framework shall include the following:(1)The sharing of information between social networking website companies and law enforcement shall be consistent with federally recognized information-sharing practices and utilize the Nationwide Suspicious Activity Reporting (SAR) Initiative (NSI).(2)Nothing in this pilot program shall require social networking website companies to violate the website’s internal terms and conditions or to disclose any information to a participant in the pilot program, beyond any existing legal requirements as of the date of enactment of this Act.(3)The pilot program shall establish a basis for what is determined to be a threat, and what the criteria are for determining its credibility. (4)There is a policy framework established to protect the disclosure of threat information.(5)Any framework established for sharing threat information shall include the consultation of civil liberty and privacy groups on a biannual basis to discuss the development of a framework protecting civil liberties and privacy, and the enforcement of policies guiding the pilot program in protecting civil liberties and privacy consistent with existing law.(6)The pilot program is intended to focus on threats in the United States, while permitting the data collection and dissemination of all data whether international or domestic in origin.(7)The pilot program shall not infringe on civil liberties or privacy requirements consistent with existing law. (c)StructureIn establishing this pilot program, the Secretary shall designate a Federal or SLTT law enforcement agency, or regional fusion center under section 210A of the Homeland Security Act of 2002, to serve as a centralized clearinghouse between social networking website companies and appropriate law enforcement.(d)Responsibility of clearinghouseThis clearinghouse shall be responsible for—(1)receiving threats from social networking website companies and law enforcement regarding threats of imminent violence found on social media whether international or domestic;(2)analyzing such threats to turn such threats into actionable intelligence or distribute such threats to relevant Federal or SLTT law enforcement agencies for further analysis whether international or domestic; and(3)disseminating such threats and actionable intelligence gathered from social networking website companies and law enforcement to appropriate Federal and SLTT law enforcement agencies.(e)Criteria for clearinghouseFusion centers shall apply for consideration as the centralized clearinghouse. In choosing the centralized clearinghouse, the Secretary shall consider—(1)the entities’ capacity to work in partnership with social networking website companies and Federal, State and local law enforcement entities;(2)the entities’ capacity to disseminate threat information in a timely manner to the appropriate Federal or SLTT law enforcement agency;(3)similar existing programs that successfully leverage relationships with social networking website companies and Federal and SLTT law enforcement agencies to engage in information sharing related to threats of imminent violence;(4)the capacity of the clearinghouse to utilize existing information sharing networks; and(5)usage of existing, accredited information sharing networks such as the Homeland Security Information Network.(f)ParticipationIn establishing this pilot program, the Secretary shall conduct outreach to fusion centers, other law enforcement agencies and social networking website companies to educate them on the pilot program, and invite appropriate entities to participate in this voluntary program.3.Overtime payEach member of the pilot program (other than those from participating social media networking website companies) (and each individual from any SLTT law enforcement agency working on the pilot program) shall remain as an employee of that member’s or individual’s respective agency for all purposes (including the purpose of performance review), and service with the pilot program shall be without interruption or loss of civil service privilege or status and on a nonreimbursable basis, except if appropriate to reimburse SLTT law enforcement agencies for overtime costs for an individual appointed to work with the resource team. Additionally, reimbursement of travel and per diem expenses will occur for SLTT law enforcement officers for purposes of activities engaged in only by reason of participation in the pilot program.4.Limitation on liability(a)In generalNo cause of action shall lie in any court—(1)against a social media website company or other private entity for information provided in good faith regarding threats of imminent violence in the course of participation in the pilot program established in section 2(a);(2)against a social media website company or other private entity for information withheld in good faith regarding threats of imminent violence to the pilot program established in section 2(a);(3)against the clearinghouse established in section 2(c) or members of law enforcement for acting on a threat received via the pilot program established in section 2(a); and(4)against the clearinghouse established in section 2(c) or members of law enforcement for not acting on a threat received via the pilot program established in section 2(a).(b)Intentional, reckless, or other misconductSubsection(a) does not apply to a claim if the social networking website company, or a director, officer, employee, parent, contractor, or agent of that social networking website company—(1)engaged in intentional misconduct; or(2)acted, or failed to act—(A)with actual malice;(B)with reckless disregard to a substantial risk of causing injury without legal justification; or(C)for a purpose unrelated to the performance of any responsibility or function described in paragraph (3).(c)ExceptionThe limitation of liability as described in subsection (a)(1) and (a)(2) only applies should social networking website companies choose to participate in the pilot program as described in section 2(a).5.Rule of construction(a)Social networking website company participationNothing in this Act may be construed to require any social networking website, to participate in the pilot program or to disclose any information to a participant in the pilot program. No Federal or State liability, or any other actionable adverse consequence, may be imposed on such website company based on its decision not to do so. (b)Acting on a reported threatNothing in this Act shall be construed to require any Federal or SLTT law enforcement agency to open an investigation or act in accordance with a threat received from the clearinghouse established in section 2(c). Any government action with respect to information received from the clearinghouse may only be taken consistent with existing authorities and obligations.(c)Consistent with existing lawInformation voluntarily shared by social networking website companies through the pilot program established in this Act shall remain in accordance with section 2702(c) of title 18, United States Code.(d)Protection of civil libertiesThe pilot program shall adhere to constitutional rights and existing laws on civil liberties and privacy.(e)Subscriber dataInformation shared through the pilot program shall not include subscriber data as described in the Electronic Communications Privacy Act of 1986.6.ReportNo later than 2 years after enactment, the Secretary, in consultation with entities participating in the pilot program, shall report to Congress on the pilot program established in section 2 that assesses—(1)the capability of social networking website companies to identify public posts indicating threats of imminent violence, and their capacity to share such threats with the clearinghouse established as part of the pilot program;(2)the total number of notifications shared between participating social networking website companies and the clearinghouse of the pilot program regarding threats of imminent violence;(3)the time it took participating social networking website companies to flag threats of imminent violence posted on their platforms to the clearinghouse;(4)the time it took the clearinghouse to convert threats received from social networking website companies into actionable intelligence;(5)the time it took the clearinghouse to disseminate threats from social networking website companies to appropriate law enforcement entities; and(6)to the extent practicable, the number of times a threat passing through the clearinghouse led to an active law enforcement response.7.DefinitionsIn this Act:(1)Social networking website companyThe term social networking website company means a company that maintains an internet website—(A)that allows users, through the creation of web pages or profiles or by other means, to provide information about themselves or others that is available to the public or to other users; or(B)that offers a mechanism for communication with other users, including any contractors or agents used by the website company to act on behalf of the website company in carrying out the purposes of this Act.(2)Threat of imminent violenceThe term threat of imminent violence means any incident in which there is a reasonable indication that an individual or group suggest an intent to imminently inflict injury or death to oneself or others, or terrorism as defined by section 2(18) of the Homeland Security Act of 2002 (6 U.S.C. 101(18)) or an attack that otherwise lacks a clearly discernible political or ideological motivation.(3)SLTT law enforcement agencyThe term SLTT law enforcement agency means a State, local, Tribal, or territorial law enforcement agency. 8.Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2020 through 2021 to the Secretary of Homeland Security to carry out subsections (a), (e), and (f) of section 2 and to pay overtime; any amounts remaining at the conclusion of fiscal year 2021 shall be transferred to the centralized clearinghouse to maintain the pilot program.